             Case 1:20-cv-10572-JMF Document 28 Filed 06/07/21 Page 1 of 1


                                      LAW OFFICES OF
0(02(1'256('
             TODD WENGROVSKY, PLLC.
                                    285 Southfield Road, Box 585
                                     Calverton, New York 11933
                                         Tel (631) 727-3400
                                         Fax (631) 727-3401
                                        contact@twlegal.com




   via ECF                                                      June 7, 2021

   Hon. Ona T. Wang
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007                                   Re: Bangkok Bangkok Import & Export Inc.
                                                        v. 2M Associates, Inc., SDNY 20-CV-10572

   Dear Judge Wang:

          I represent the Defendant in the above-referenced action. This is to request adjournment of
   the Conference scheduled for June 9, 2021 at 3:00pm due to a conflict. This is the first request for
   adjournment of the Conference by either party.

          I had previously indicated that I was unavailable on the afternoon of June 9, 2021, and the
   scheduling of the Conference for such time was the result of an apparent miscommunication.

          I have consulted with opposing counsel, and Plaintiff’s attorney consents to this request.

           Counsel for both parties have mutual availability for the afternoons of June 14, 2021 and
   June 15, 2021. We respectfully request that the Conference be re-scheduled to such time frame, or
   to the next convenient time for the Court.

                                                                Respectfully submitted,

                                                                /s/ Todd Wengrovsky

                                                                Todd Wengrovsky
   cc: Hayes Young, Esq.
   Counsel for Plaintiff, via ECF
                                                   6225'(5('


                                                   7KH-XQHLVDGMRXUQHG7KH&RQIHUHQFHKDV
                                                   EHHQUHVFKHGXOHGWR-XQHDWSP


                                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                   2QD7:DQJ
                                                   8QLWHG6WDWHV0DJLVWUDWH-XGJH
